The sole question raised here is whether or not Chapter 10354, Acts of 1925, Laws of Florida, the same being the charter of the City of Brooksville, appellee, is in conflict with Chapter 9298, Acts of 1923, Laws of Florida, the same being intended as an additional and supplemental method of procedure for the benefit of all cities, towns, and municipal corporations in this State.
Appellant grounds his appeal on the decision of this Court in the City of Apalachicola v. State, 93 Fla., 921, 112 So. R. 618. In the Apalachicola case it was found that the provisions of the city charter were in direct conflict with Chapter 9298, Acts of 1923, and the city charter being a local law governing the subject matter under the terms of the constitution repealed said Chapter 9298, Acts of 1923. In the instant case it is not shown that Chapter 10354, Acts of 1925, is in conflict with Chapter 9298, Acts of 1923, but Sec. 24 provides that the "Council shall have *Page 142 
in addition to the powers given them by this Act all the powers given to towns and cities under the general statutes of the State of Florida."
We, therefore, by virtue of the terms of Chapter 10354, Acts of 1925, and on authority of Abel v. Town of Boynton, decided by this Court May 30, 1928, affirm the decree of the chancellor.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.